Citation Nr: 1430437	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  10-19 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include mixed anxiety, depressive reaction or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1973 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2011, and a copy of the hearing transcript is of record.

In October 2010 and February 2012, the Board remanded this case for further development.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD pursuant to the Diagnostic and Statistical Manual (DSM-IV) criteria.
 
2.  The competent evidence of record does not show that any acquired psychiatric disability is traceable to military service.

3.  A psychosis was not manifested to a compensable degree within the first post service year.





CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by service, and a psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

A December 2007 letter complied with VA's duty to notify the Veteran with regards to the service connection issue addressed herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  This letter also informed the appellant of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187.  The claim was most recently readjudicated in an October 2012 supplemental statement of the case, thereby correcting any defect in the timing of notice.  Mayfield, 499 F.3d at 1323.

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Veteran's service treatment records and VA medical records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).  

In compliance with the Board's February 2012 remand, the RO provided the Veteran with an examination in February 2012.  The examiner reviewed the claims file and medical history, examined the Veteran, and provided an explanation for the opinion stated which is consistent with the credible evidence of record and enables the Board to make an informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") Therefore, this examination is adequate for VA purposes, and the RO has complied with the February 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim...must be considered prejudicial.")).  Accordingly, the Board may proceed with appellate review.

II.  Law and Regulations

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

Service connection for PTSD generally requires: (1) medical evidence diagnosing the condition in accordance with the 4th edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressors occurred.  38 C.F.R. § 3.304(f) (2012); Anglin v. West, 11 Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-service stressor varies depending on whether a veteran was engaged in combat with the enemy.  When the claimed stressor is related to combat service, corroborating evidence is not required.  38 C.F.R. § 3.304(f)(2).  The veteran's lay testimony may establish the occurrence of the claimed in-service stressor if:  (1) the evidence shows that the veteran engaged in combat with the enemy; (2) the veteran claims a stressor related to combat; (3) there is no "clear and convincing evidence" contrary to the veteran's claimed stressor; and (4) the stressor is consistent with the Veteran's service.  38 C.F.R. § 3.304(f)(2).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

III.  Facts

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, anxiety and depression, related to his active service.

The Veteran's service treatment records do not reflect complaints of or treatment for any acquired psychiatric disability.  At the time of his March 1975 separation examination, psychiatric evaluation was normal.  

In September 1975, the Veteran presented to the hospital with complaints of nightmares.  He stated that his family believed that the Veteran lacked motivation to go back to school or to go to work upon separation from service.  The Veteran's mother stated that the Veteran was a loner, and was becoming easily irritable.  The Veteran claimed that he had no mental illness.  Mental Status Examination (MSE) also revealed no evidence of mental illness.  The Veteran was not prescribed medication during his hospitalization, and he was discharged without any diagnosis.

In June 1976, the Veteran was again admitted to a VA hospital for evaluation and observation of supposed psychiatric problems.  The Veteran's only complaint was early morning, throbbing headaches.  MSE revealed no psychotic symptomology or affective disorder.  

An August 1980 Social Work Service note reflects that the Veteran complained of headaches, which occurred sometimes while sleeping.  The Veteran stated that he was previously hospitalized, precipitated by symptoms of insomnia, agitation, hearing voices, headaches, and stomach discomfort.  The Veteran denied any current problems with auditory hallucination, depression, or paranoid ideation.  He reported no previous history of suicidal ideation or attempts.

On September 1987 VA examination, the examiner diagnosed alcohol dependency with depression and anxiety.

In May 1993, the Veteran's mother submitted a statement asserting that the Veteran has had "a problem" since service.  She noted that he was admitted for a mental breakdown and cannot hold a job due to his mental condition and poor memory.
 
During a February 2001 VA psychological evaluation, the Veteran reported hearing voices when waking up, and some thoughts of suicide in the past.  The examiner assessed an Axis I diagnosis of anxiety disorder, not otherwise specified (NOS).   

In March 2001, the Veteran was evaluated by a VA psychiatrist.  The Veteran reported poor memory, drowsiness, and sleeping a lot.  He stated that he often hears aircraft sounds and feels particles in his eyes (like from an explosion) when he wakes up.  The examiner deferred an Axis I diagnosis and reported "atypical mental deficits."  He assessed an Axis II diagnosis of schizotypal personality disorder.  His GAF was 55.  The examiner stated that further diagnostic assessment was needed. 

In October 2001, the Veteran reported experiencing recurring nightmares about Vietnam for many years associated with sleep disturbance, hearing voices when sleeping, seeing things and feeling paranoid when he wakes up from dreams.  He says he has been having depression and anxiety off and on since discharge. The Veteran's Axis I diagnosis was depressive and anxiety disorder NOS, alcohol abuse in remission.  His Axis II diagnosis was schizotypal personality disorder.

In April 2002, the Veteran stated that he has depression, and endorsed serious depression, anxiety or tension in the last 30 days.  He also endorsed visual and auditory hallucinations.  He denied suicidal and homicidal ideations.  The Veteran stated that he has trouble understanding, concentrating, or remembering or controlling violent behavior.  The social worker noted that the Veteran seemed nervous and somewhat anxious.  

In April 2009, the Veteran stated that he has been having no problem with anxiety and has not been taking medication for the past 6 months.

A September 2009 progress note remarks that the Veteran's depression screen was negative.

In February 2012, the Veteran underwent an initial evaluation for PTSD in connection with his claim.  The examiner found that the Veteran's alleged stressor was adequate to support a diagnosis of PTSD.  However, the examiner opined that the Veteran does not fit the criteria for PTSD or any other mental disorder caused by military service.  He is somewhat passive and superficial in his relationship with others but this simply does not amount to a DSM-IV Axis I or Axis II diagnosis.





IV.  Analysis

After a careful review of the pertinent evidence of record, the Board finds that service connection is not warranted for PTSD or any other acquired psychiatric disorder.

Initially, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 2002); see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 38 U.S.C.A. § 1110  as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The law specifically limits entitlement to service connection to cases where disease or injury has resulted in disability.  38 U.S.C.A. §§ 1110, 1131.  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  The weight of the evidence in this case shows no current diagnosis of PTSD.  With the absence of a current diagnosis, the evidence cannot establish a causal connection between the claimed disability and service.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board acknowledges the Veteran's opinion that he suffers from PTSD and finds his account of an in-service stressor to be credible.  Nevertheless, to establish service connection for PTSD, there must not only be competent and credible evidence of an in-service stressor, but also a current diagnosis under the DSM-IV standards which is based upon that stressor.  The February 2012 VA examiner, whose findings the Board deems probative and persuasive, expressly concluded that the Veteran does not meet the DSM-IV criteria for that disorder. Accordingly, the Board concludes that service connection for PTSD is not warranted.

While the record does not contain a single diagnosis of PTSD, the record does contain diagnoses of anxiety disorder and depression in 1987 and 2001.  However, the more recent evidence from 2009 and 2012 demonstrates that the Veteran has no current psychiatric disability.  Moreover, as noted above, there is no evidence of psychiatric symptoms in service.  Finally, there is no medical opinion of record that relates any acquired psychiatric disability noted during the pendency of this appeal to the Veteran's active service.  Therefore, service connection is not warranted for any other psychiatric disability.

Lastly, the competent evidence of record does not show that psychosis was diagnosed within one year of separation.  Thus, presumptive service connection for an acquired psychiatric disorder is not warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2013).

The Board is mindful that the Veteran asserts that he has experienced chronic psychiatric problems as a result of his conceded in-service stressor.  The Board acknowledges that the Veteran is competent to testify as to the presence of post-service mental health symptoms, which are capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  To the extent that the Veteran claims that he had feelings of anxiety and depression in service and ever since then, he is competent and credible.  However, to the extent that he relates current mental health problems to service, his assertions are not probative.  As a lay person, he has not been shown to have the clinical expertise to opine as to medical etiology or to render a medical opinion.  Accordingly, his assertion as to medical causation and etiology, absent corroboration by objective medical evidence and opinions, lacks sufficient probative value to establish a nexus between his current psychiatric problems and his time in service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, there is no basis for a grant of service connection for PTSD or for any other acquired psychiatric disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).






ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


